                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                   CR 20-24-GF-BMM

                         Plaintiff,
                                             ORDER
           vs.

 FRANK JOSEPH LIRA,

                         Defendant.

      Pending before the Court is the unopposed motion of the United States to

appear telephonically for the detention hearing in this matter. There being no

objection, and for good cause shown, IT IS ORDERED that counsel for the United

States may appear by telephone at the detention hearing set March 20, 2020. The

United States shall make arrangements with the Court Clerk’s staff prior to the

hearing.

      DATED this 19th day of March, 2020.




                                         1
